NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0352n.06
                              Filed: May 4, 2005

                                           No. 04-5597

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

__________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            Plaintiff-Appellee,           )                  ON APPEAL FROM THE
                                          )                  UNITED STATES DISTRICT
                    –vs.–                 )                  COURT FOR THE EASTERN
                                          )                  DISTRICT OF KENTUCKY
SAMMIE L. ALLEN,                          )
                                          )                          OPINION
            Defendant-Appellant.          )
__________________________________________)


BEFORE: SUHRHEINRICH and GILMAN, Circuit Judges; and ACKERMAN, District
Judge.*

       HAROLD A. ACKERMAN, District Judge. On December 18, 2003, Defendant

Sammie L. Allen entered a conditional guilty plea to one count of willfully failing to file a

federal income tax return for the year 2000, in violation of 26 U.S.C. § 7203. The plea was

conditioned upon this Court affirming the District Court’s adjudication of five pre-plea motions.

These motions are as follows: (1) Pre-Plea Motion to Dismiss Indictment for Abuse of the Grand

Jury and Prosecutorial Misconduct; (2) Motion to Dismiss and Notice of Misprision of Felony by

Sammie Allen; (3) Motion to Dismiss for Lack of Jurisdictional Statement and Challenges [sic]



       *
        The Honorable Harold A. Ackerman, United States District Judge for the District of
New Jersey, sitting by designation.

                                                 1
Subject Matter Jurisdiction by Sammie Allen; (4) Motion to Dismiss for Lack of Jurisdiction

over the Alleged Accused; and (5) Motion to Quash Indictment and Motion to Dismiss for Want

of Personal Jurisdiction.

       After carefully considering the record on appeal, we find no merit in the Defendant’s

legal arguments. Indeed, the frivolous nature of the Defendant’s motions, we think, betrays the

conduct to which he ultimately pled guilty. The legality of the federal income tax is beyond all

doubt, a proposition that can be made no plainer by repetitions or explanations. See Brushaber

v. Union Pac. R.R. Co., 240 U.S. 1 (1916). Accordingly, the District Court’s adjudication of

each of the Defendant’s motions is hereby AFFIRMED.




                                                2